DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 01/30/2020 is acknowledged. Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Claims 1-16 are examined on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai et al. (“Nakai” hereinafter) (US PG PUB 2010/0221392).
Regarding claim 1, Nakai discloses an apparatus (figure 1), comprising: 
a container (item 2, figure 1), comprising: 
a pressure containment housing (body of container 2, figure 1); 

a first chemical (nitrous oxide, paragraph [0019]); and 
a second chemical (less soluble gas, paragraphs [0019-0021]); 
an interface configured to control dispersal of said first chemical and said second chemical out of said container (dispensing mechanism 3, figure 1); and 
a pressure within said container at time of manufacture exceeding ten bar (pressure within the container is between 0.5 MPa to 2.0 MPa (5 bar to 20 bar), paragraph [0020]).
Regarding claim 2, Nakai discloses that said pressure: exceeding a nitrous oxide gas phase-to-liquid phase interface pressure, said first chemical comprising nitrous oxide (paragraph [0019]).
Regarding claim 3, Nakai discloses that said second chemical comprising: a liquid form of at least one of molecular hydrogen, helium, molecular nitrogen, carbon dioxide, neon, argon, krypton, and xenon (less soluble gas, paragraphs [0019-0021]).
Regarding claim 4, Nakai discloses that said pressure: exceeding a gas phase-to-supercritical phase pressure of said second chemical, said second chemical comprising at least one of: hydrogen, helium, nitrogen, carbon dioxide, neon, argon, krypton, and xenon (less soluble gas, paragraphs [0019-0021]).
Regarding claim 5, Nakai discloses that said first chemical comprising nitrous oxide in a nitrous oxide supercritical phase and said second chemical comprising at least one of hydrogen, helium, nitrogen, carbon dioxide, neon, argon, krypton, and xenon in a second chemical supercritical phase (paragraphs [0019-0021]).

Regarding claim 7, Nakai discloses that said interface further comprising: an outlet (item 3a, figure 1) configured for coupling to at least one of: a tungsten inert gas welder; a scuba regulator; an anesthesia regulator; and a whipped topping container (figure 1).
Regarding claim 8, Nakai discloses that said interface further comprising: an outlet configured for coupling to a receiving port of a user rechargeable whipped topping canister (figure 1).
Regarding claim 9, Nakai discloses that said mixture comprising: nitrous oxide in a liquid phase (food may be liquid which includes dissolved nitrous oxide, paragraph [0019])
Regarding claim 10, Nakai discloses that said mixture comprising: said second chemical in a supercritical phase, said second chemical comprising at least one of: molecular hydrogen, helium, molecular nitrogen, carbon dioxide, neon, argon, krypton, and xenon (paragraphs [0019-0021]).
Regarding claim 11, said contained mixture comprising a solid form of nitrous oxide and a solid form of at least one of argon and nitrogen.

Regarding claim 13, Nakai discloses that said interface comprising: an interface configured to charge a whipped topping container (figure 1) with said mixture, said mixture comprising at least twenty percent nitrous oxide by mass (paragraphs [0013], [0019-0021]).
Regarding claims 14 and 16, Nakai discloses that said second chemical of said mixture comprising at least two percent, by mass, of at least one of: hydrogen, helium, nitrogen, carbon dioxide, neon, argon, krypton, and xenon (paragraphs [0013], [0019-0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to dispensing food products with charged gas: US PN 2,977,231, US PN 4,526,730, US PN 4,935,255, US PN 5,329,975, US PG PUB 2003/0170356, US PN 7,100,799, US PG PUB 2011/0049193, US PG PUB 2013/0340497, US PN 9,227,827.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vishal Pancholi/Primary Examiner, Art Unit 3754